                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRANCE WILSON,                                 )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )          No. 4:19-CV-3396 CDP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon movant Terrance Wilson’s request for appointment of

counsel, which movant sought within his motion to vacate brought pursuant to 28 U.S.C. § 2255.

The request will be denied, without prejudice.

       In the request for appointment of counsel currently before the Court, defendant alleges that

he would like an attorney to request discovery on behalf of his § 2255 motion to vacate. Movant

also seeks counsel to argue the grounds he has raised in his Memorandum before the Court

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether movant has presented

non-frivolous allegations supporting his or her prayer for relief; (2) whether movant will

substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to movant’s allegations; and (4) whether the factual and

legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-

23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.
       Petitioner has demonstrated that he can adequately present his claims to the Court.

Additionally, neither the factual nor the legal issues in this case are complex.

       After considering these factors, the Court finds that the appointment of counsel is not

warranted at this time.

       Accordingly,

       IT IS HEREBY ORDERED defendant’s motion for appointment of counsel is

DENIED.

       IT IS FURTHER ORDERED that an appeal of this Order shall not be taken in good faith.

       Dated this 2nd day of January, 2020.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE




                                                 -2-
